In an action to recover damages for personal injuries, the defendants John R. Cirillo and Darcy E. Cirillo appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Davis, J.), entered October 15, 2001, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and the defendant All Seasons Transportation, Inc., separately appeals, as limited by its brief, from so much of the same order as denied its separate motion for summary judgment dismissing the complaint insofar as asserted against it on the same ground.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ respective motions. In response to the defendants’ prima facie showing of entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; Wertheimer v Paley, 137 AD2d 680), the medical tests and reports of the plaintiff’s experts raised triable issues of material fact (see Toure v Avis Rent A Car Sys., 98 NY2d 345). Florio, J.P., O’Brien, Friedmann, Adams and Crane, JJ., concur.